       Case 16-22588-JAD                       Doc 115
     Fill in this information to identify the case:
                                                               Filed 09/03/21 Entered 09/03/21 14:50:06                        Desc Main
                                                              Document Page 1 of 5
     Debtor 1              RAYMOND A. CLAYPOOLE


     Debtor 2              MICHELLE D. CLAYPOOLE
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-22588JAD




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  FEDERAL HOME LOAN MORTGAGE                                                       6

 Last 4 digits of any number you use to identify the debtor's account                         4   0   5   2

 Property Address:                             114 SCHOOL ST
                                               BRUIN PA 16022




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        9,395.73

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        9,395.73

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        9,395.73


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $454.31
         The next postpetition payment is due on                 9 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
   Case 16-22588-JAD              Doc 115       Filed 09/03/21 Entered 09/03/21 14:50:06                               Desc Main
                                               Document Page 2 of 5



Debtor 1     RAYMOND A. CLAYPOOLE                                             Case number   (if known)   16-22588JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   09/03/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 16-22588-JAD           Doc 115    Filed 09/03/21 Entered 09/03/21 14:50:06                              Desc Main
                                         Document Page 3 of 5



Debtor 1     RAYMOND A. CLAYPOOLE                                      Case number   (if known)   16-22588JAD
             Name




                                            Disbursement History

Date         Check #   Name                                  Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
01/27/2017   1026359   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                             868.69
02/24/2017   1029854   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                             215.32
03/28/2017   1033225   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                             215.98
04/21/2017   1038868   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             214.58
05/25/2017   1042169   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             214.16
06/27/2017   1045565   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             369.04
07/25/2017   1048860   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             254.63
08/25/2017   1052216   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             258.03
10/25/2017   1058894   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             115.83
11/21/2017   1062134   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             220.05
12/21/2017   1065482   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             225.96
01/25/2018   1068737   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             409.22
02/23/2018   1071903   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             225.13
03/28/2018   1075109   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             224.71
04/24/2018   1078337   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             224.68
05/25/2018   1081620   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             406.78
06/22/2018   1084736   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             223.85
07/26/2018   1087978   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             223.43
08/28/2018   1091205   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             223.02
09/25/2018   1094330   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             222.61
10/29/2018   1097581   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             401.14
11/27/2018   1100692   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             259.12
01/25/2019   1107040   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             407.25
02/25/2019   1110266   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             220.81
03/25/2019   1113560   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             220.39
04/26/2019   1116880   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             397.90
05/24/2019   1120272   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             223.30
06/25/2019   1123678   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             222.89
07/29/2019   1127127   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             225.45
08/27/2019   1130618   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             225.02
09/24/2019   1133856   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             224.61
10/24/2019   1137250   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             219.38
11/25/2019   1140700   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             395.49
12/23/2019   1144092   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             197.28
                                                                                                                     9,395.73

MORTGAGE REGULAR PAYMENT (Part 3)
01/27/2017   1026359   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                           3,143.49
02/24/2017   1029854   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                             449.07
03/28/2017   1033225   BANK OF AMERICA(*)                    AMOUNTS DISBURSED TO CREDITOR                             449.07
04/21/2017   1038868   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
05/25/2017   1042169   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
06/27/2017   1045565   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
07/25/2017   1048860   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
08/25/2017   1052216   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
09/26/2017   1055553   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
10/25/2017   1058894   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
11/21/2017   1062134   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
12/21/2017   1065482   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
01/25/2018   1068737   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
02/23/2018   1071903   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
03/28/2018   1075109   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
04/24/2018   1078337   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
05/25/2018   1081620   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
06/22/2018   1084736   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
07/26/2018   1087978   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
08/28/2018   1091205   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
09/25/2018   1094330   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
10/29/2018   1097581   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
11/27/2018   1100692   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
12/21/2018   1103785   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
01/25/2019   1107040   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07
02/25/2019   1110266   SPECIALIZED LOAN SERVICING LLC        AMOUNTS DISBURSED TO CREDITOR                             449.07

Form 4100N                                  Notice of Final Cure Payment                                               page 3
   Case 16-22588-JAD           Doc 115    Filed 09/03/21 Entered 09/03/21 14:50:06                            Desc Main
                                         Document Page 4 of 5



Debtor 1     RAYMOND A. CLAYPOOLE                                    Case number   (if known)   16-22588JAD
             Name




                                           Disbursement History

Date         Check #   Name                                Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
03/25/2019   1113560   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
04/26/2019   1116880   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
05/24/2019   1120272   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
06/25/2019   1123678   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
07/29/2019   1127127   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
08/27/2019   1130618   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
09/24/2019   1133856   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
10/24/2019   1137250   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
11/25/2019   1140700   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
12/23/2019   1144092   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
01/28/2020   1147556   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
02/25/2020   1151088   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
03/23/2020   1154569   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
04/27/2020   1158015   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
05/26/2020   1161349   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
06/26/2020   1164500   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
07/29/2020   1167591   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
08/25/2020   1170667   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
09/28/2020   1173781   SPECIALIZED LOAN SERVICING LLC   AMOUNTS DISBURSED TO CREDITOR                                449.07
11/24/2020   1179916   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                898.14
12/21/2020   1182856   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
01/25/2021   1185856   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
02/22/2021   1188973   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
03/26/2021   1192289   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
04/26/2021   1195528   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
05/25/2021   1198645   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
06/25/2021   1201823   SPECIALIZED LOAN SERVICING LLC*  AMOUNTS DISBURSED TO CREDITOR                                449.07
07/26/2021   1203912   FEDERAL HOME LOAN MORTGAGE CORP-TRUSTEE
                                                        AMOUNTSET
                                                                DISBURSED
                                                                  AL      TO CREDITOR                                449.07
08/26/2021   1207035   FEDERAL HOME LOAN MORTGAGE CORP-TRUSTEE
                                                        AMOUNTSET
                                                                DISBURSED
                                                                  AL      TO CREDITOR                                338.04
                                                                                                                  27,731.31




Form 4100N                                Notice of Final Cure Payment                                               page 4
  Case 16-22588-JAD           Doc 115      Filed 09/03/21 Entered 09/03/21 14:50:06                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

RAYMOND A. CLAYPOOLE
MICHELLE D. CLAYPOOLE
PO BOX 484
BRUIN, PA 16022

MICHAEL S LAZAROFF ESQ**
LAZAROFF & SUHR
PO BOX 216
SAXONBURG, PA 16056-0216

FEDERAL HOME LOAN MORTGAGE CORP-TRUSTEE ET AL
C/O SPECIALIZED LOAN SERVICING LLC
6200 S QUEBEC ST
GREENWOOD VILLAGE, CO 80111

SPECIALIZED LOAN SERVICING LLC**
ATTN BANKRUPTCY NOTICING
6200 S QUEBEC ST
GREENWOOD VILLAGE, CO 80111

JOHN RAFFERTY ESQ
BONIAL & ASSOCIATES PC
14841 DALLAS PKWY STE 300
DALLAS, TX 75254




9/3/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
